DETAILED ACTION
This office action is in response to communication filed on June 28, 2022.

Response to Amendment
Amendments filed on June 28, 2022 have been entered.
The drawings have been amended.
The specification has been amended.
Claims 1-2 have been amended.
Claims 3-6 have been added.
Claims 1-6 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 06/28/2022, with respect to the objection to the drawings have been fully considered. In view of the amendments to the drawings, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8), filed on 06/28/2022, with respect to the objection to the specification have been fully considered. In view of the amendments to the specification, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8), filed on 06/28/2022, with respect to the objections to claims 1-2 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8), filed on 06/28/2022, with respect to the rejection of claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/28/2022.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
[0005]: Language “This may lead to better velocity analysis results and other improvements during prestack data processing steps such as scaling, deconvolution and residual sattic corrections” is replaced by “This may lead to better velocity analysis results and other improvements during prestack data processing steps such as scaling, deconvolution and residual static corrections”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Language “sorting the reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where the set of data sections for a particular cross-spread gather were recorded” should read “sorting the reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where a set of data section for a particular cross-spread gather was recorded”.
Language “applying, for each set of data sections acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections” should read “applying, for each set of data section acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections”.
Language “estimating, for a particular set of data sections, beamforming parameters including a summation aperture” should read “estimating, for a particular set of data section, beamforming parameters including a summation aperture”.
Language “performing beamforming, on the particular set of data sections and according to the beamforming parameters, to generate enhanced traces …” should read “performing beamforming, on the particular set of data section and according to the beamforming parameters, to generate the enhanced traces …”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 	
Language “sorting reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where the set of data sections for a particular cross-spread gather were recorded” should read “sorting reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where a set of data section for a particular cross-spread gather was recorded”.
Language “applying, for each set of data sections acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections” should read “applying, for each set of data section acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections”.
Language “estimating, for a particular set of data sections, beamforming parameters including a summation aperture” should read “estimating, for a particular set of data section, beamforming parameters including a summation aperture”.
Language “performing beamforming, on the particular set of data sections and according to the beamforming parameters, to generate enhanced traces …” should read “performing beamforming, on the particular set of data section and according to the beamforming parameters, to generate the enhanced traces …”
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 	
Language “sorting reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where the set of data sections for a particular cross-spread gather were recorded” should read “sorting reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where a set of data section for a particular cross-spread gather was recorded”.
Language “applying, for each set of data sections acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections” should read “applying, for each set of data section acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections”.
Language “estimating, for a particular set of data sections, beamforming parameters including a summation aperture” should read “estimating, for a particular set of data section, beamforming parameters including a summation aperture”.
Language “performing beamforming, on the particular set of data sections and according to the beamforming parameters, to generate enhanced traces …” should read “performing beamforming, on the particular set of data section and according to the beamforming parameters, to generate the enhanced traces …”
Appropriate correction is required.

Examiner’s Note
Claims 1-6 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., improving subsurface imaging), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claim 2, it was also found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of its corresponding independent claim.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
  
Regarding claim 1.
Judson (US 3597727 A, IDS record) teaches:
A computer-implemented method for analyzing reflection seismic data (col. 1, lines 10-20: a method for collecting, processing and displaying seismic information is presented; examiner interprets the method to be performed by a computer (see Fig. 2)), the computer-implemented method comprising: 
sorting the reflection seismic data into sets of data sections acquired from cross-spread gathers (Fig. 1), each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where a set of data section for a particular cross-spread gather was recorded (col. 5, line 48 – col. 6, line 26: a cross configuration of sources and receivers is used to collect seismic data);
performing data enhancement on the sets of data sections to generate enhanced traces for each set of data section acquired from the particular cross-spread gather (col. 1, lines 10-20; col. 2, lines 19-28: data enhancement is performed by the method), wherein the performing includes: 
applying, for each set of data section acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections (col. 2, lines 19-28; col. 17, lines 13-23: normal moveout correction is performed to enhance signals); 
estimating, for a particular set of data section, beamforming parameters including a summation aperture (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); 
performing beamforming, on the particular set of data section and according to the beamforming parameters, to generate the enhanced traces that combine contributions from original traces in the sets of data sections (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); and
performing additional data processing steps based on the enhanced traces leading to an improved image of a subsurface (col. 1, lines 10-20: displaying of enhanced seismic information allows true visualization of 3D subsurface strata; 3D visualization implies incorporation of additional processing on enhanced signals).

Anderson (US 20170269246 A1) teaches:
“The method can further include: generating a reflectivity estimate at the active near field hydrophone locations by applying normal moveout timing corrections to the nearly zero-offset reflectivity traces and stacking; generating active array near field hydrophone data without reflectivity information by adaptively subtracting the reflectivity estimate at the active array hydrophone locations; generating a notional source update using as input the active array hydrophone data without reflectivity information; generating a reflectivity information update at the active array hydrophone data locations by subtracting a direct arrival estimate modeled using the notional source update; and generating an updated estimate of zero-offset reflectivity traces by calculating a cross-correlation between the reflectivity information update at the active array hydrophone data locations and the nearly zero-offset traces and performing an optimized stacking with summation weights based on coefficients of the cross-correlation” ([0023]: application of normal moveout corrections is performed to remove direct arrivals from arrayed marine sources).

Combee (US 6876599 B1) teaches:
“A method of acquiring and processing seismic data including: acquiring digitized seismic data associated with a plurality of moving receiver points using a plurality of seismic sensors; attenuating noise in the moving receiver point based digitized seismic data using digitized seismic data associated with a plurality of nearby receiver points; transforming noise attenuated moving receiver point based digitized seismic data into stationary receiver point based digitized seismic data; and recording noise attenuated and transformed digitized seismic data associated with stationary receiver points having an average spatial separation interval at least twice the average moving receiver point spatial separation interval. This method is particularly effective at attenuating coherent low frequency noise and correcting for the receiver motion effect in marine seismic data” (Abstract: noise attenuation in seismic data is achieved by applying an adaptive beamformer (see col. 7, lines 1-4) as well as normal moveout correction (see col. 8, lines 37-40)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the performing step includes: 
each enhanced trace azimuthally surrounded by one or more original traces in the sets of data sections, and each enhanced trace located from the summation aperture; and
applying inverse NMO corrections to the enhanced traces,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 3. (New)
Judson (US 3597727 A, IDS record) teaches:
An apparatus (col. 1, lines 10-20: a method for collecting, processing and displaying seismic information is presented; examiner interprets the method to be performed by a computer (see Fig. 2)), comprising: 
at least one processor (col. 1, lines 10-20: a method for collecting, processing and displaying seismic information is presented; examiner interprets the method to be performed by a computer (see Fig. 2), which implies the use of a processor); and 
one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the apparatus to perform operations (col. 1, lines 10-20: a method for collecting, processing and displaying seismic information is presented; examiner interprets the method to be performed by a computer (see Fig. 2), which implies the use of instructions stored in memory) comprising: 
sorting reflection seismic data into sets of data sections acquired from cross-spread gathers (Fig. 1), each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where a set of data section for a particular cross-spread gather was recorded (col. 5, line 48 – col. 6, line 26: a cross configuration of sources and receivers is used to collect seismic data); 
performing data enhancement on the sets of data sections to generate enhanced traces for each set of data section acquired from the particular cross-spread gather (col. 1, lines 10-20; col. 2, lines 19-28: data enhancement is performed by the method), wherein the performing includes: 
applying, for each set of data section acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections (col. 2, lines 19-28; col. 17, lines 13-23: normal moveout correction is performed to enhance signals); 
estimating, for a particular set of data section, beamforming parameters including a summation aperture (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); 
performing beamforming, on the particular set of data section and according to the beamforming parameters, to generate the enhanced traces that combine contributions from original traces in the sets of data sections (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); and 
performing additional data processing steps based on the enhanced traces leading to an improved image of a subsurface (col. 1, lines 10-20: displaying of enhanced seismic information allows true visualization of 3D subsurface strata; 3D visualization implies incorporation of additional processing on enhanced signals).

Anderson (US 20170269246 A1) teaches:
“The method can further include: generating a reflectivity estimate at the active near field hydrophone locations by applying normal moveout timing corrections to the nearly zero-offset reflectivity traces and stacking; generating active array near field hydrophone data without reflectivity information by adaptively subtracting the reflectivity estimate at the active array hydrophone locations; generating a notional source update using as input the active array hydrophone data without reflectivity information; generating a reflectivity information update at the active array hydrophone data locations by subtracting a direct arrival estimate modeled using the notional source update; and generating an updated estimate of zero-offset reflectivity traces by calculating a cross-correlation between the reflectivity information update at the active array hydrophone data locations and the nearly zero-offset traces and performing an optimized stacking with summation weights based on coefficients of the cross-correlation” ([0023]: application of normal moveout corrections is performed to remove direct arrivals from arrayed marine sources).

Combee (US 6876599 B1) teaches:
“A method of acquiring and processing seismic data including: acquiring digitized seismic data associated with a plurality of moving receiver points using a plurality of seismic sensors; attenuating noise in the moving receiver point based digitized seismic data using digitized seismic data associated with a plurality of nearby receiver points; transforming noise attenuated moving receiver point based digitized seismic data into stationary receiver point based digitized seismic data; and recording noise attenuated and transformed digitized seismic data associated with stationary receiver points having an average spatial separation interval at least twice the average moving receiver point spatial separation interval. This method is particularly effective at attenuating coherent low frequency noise and correcting for the receiver motion effect in marine seismic data” (Abstract: noise attenuation in seismic data is achieved by applying an adaptive beamformer (see col. 7, lines 1-4) as well as normal moveout correction (see col. 8, lines 37-40)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the performing step includes: 
each enhanced trace azimuthally surrounded by one or more original traces in the sets of data sections, and each enhanced trace located from the summation aperture; and 
applying inverse NMO corrections to the enhanced traces,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 5. (New) 
Judson (US 3597727 A, IDS record) teaches:
One or more non-transitory computer-readable media storing computer instructions, that, when executed by one or more processors, cause a computing device to perform operations (col. 1, lines 10-20: a method for collecting, processing and displaying seismic information is presented; examiner interprets the method to be performed by a computer (see Fig. 2), which implies the use of a processor and instructions stored in memory) comprising: 
sorting reflection seismic data into sets of data sections acquired from cross-spread gathers (Fig. 1), each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where a set of data section for a particular cross-spread gather was recorded (col. 5, line 48 – col. 6, line 26: a cross configuration of sources and receivers is used to collect seismic data); 
performing data enhancement on the sets of data sections to generate enhanced traces for each set of data section acquired from the particular cross-spread gather (col. 1, lines 10-20; col. 2, lines 19-28: data enhancement is performed by the method), wherein the performing includes: 
applying, for each set of data section acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections (col. 2, lines 19-28; col. 17, lines 13-23: normal moveout correction is performed to enhance signals); 
estimating, for a particular set of data section, beamforming parameters including a summation aperture (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); 
performing beamforming, on the particular set of data section and according to the beamforming parameters, to generate the enhanced traces that combine contributions from original traces in the sets of data sections (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); and
performing additional data processing steps based on the enhanced traces leading to an improved image of a subsurface (col. 1, lines 10-20: displaying of enhanced seismic information allows true visualization of 3D subsurface strata; 3D visualization implies incorporation of additional processing on enhanced signals).

Anderson (US 20170269246 A1) teaches:
“The method can further include: generating a reflectivity estimate at the active near field hydrophone locations by applying normal moveout timing corrections to the nearly zero-offset reflectivity traces and stacking; generating active array near field hydrophone data without reflectivity information by adaptively subtracting the reflectivity estimate at the active array hydrophone locations; generating a notional source update using as input the active array hydrophone data without reflectivity information; generating a reflectivity information update at the active array hydrophone data locations by subtracting a direct arrival estimate modeled using the notional source update; and generating an updated estimate of zero-offset reflectivity traces by calculating a cross-correlation between the reflectivity information update at the active array hydrophone data locations and the nearly zero-offset traces and performing an optimized stacking with summation weights based on coefficients of the cross-correlation” ([0023]: application of normal moveout corrections is performed to remove direct arrivals from arrayed marine sources).

Combee (US 6876599 B1) teaches:
“A method of acquiring and processing seismic data including: acquiring digitized seismic data associated with a plurality of moving receiver points using a plurality of seismic sensors; attenuating noise in the moving receiver point based digitized seismic data using digitized seismic data associated with a plurality of nearby receiver points; transforming noise attenuated moving receiver point based digitized seismic data into stationary receiver point based digitized seismic data; and recording noise attenuated and transformed digitized seismic data associated with stationary receiver points having an average spatial separation interval at least twice the average moving receiver point spatial separation interval. This method is particularly effective at attenuating coherent low frequency noise and correcting for the receiver motion effect in marine seismic data” (Abstract: noise attenuation in seismic data is achieved by applying an adaptive beamformer (see col. 7, lines 1-4) as well as normal moveout correction (see col. 8, lines 37-40)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the performing step includes: 
each enhanced trace azimuthally surrounded by one or more original traces in the sets of data sections, and each enhanced trace located from the summation aperture; and 
applying inverse NMO corrections to the enhanced traces,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2, 4 and 6. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Specification.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857